EXHIBIT 10.1

November 21, 2006

Todd Abbott

[     ]

[     ]

Re: Separation of Employment (Final revised)

Dear Todd:

This letter sets forth the terms and conditions relative to your separation from
your employment with Symbol Technologies, Inc., including its subsidiaries and
affiliated corporations and successors and assigns (“Symbol” or “the Company”).

Your termination from Symbol’s employ will be effective the earlier of (a) the
day of the closing of the acquisition of Symbol by Motorola, Inc., or (b) the
date on which Symbol determines this transaction will not close, but in no event
later than March 31, 2007 (the “Termination Date”). Effective September 19,
2006, you were removed from your current assignment and from any officer,
director or other fiduciary position you hold in respect of your employment with
the Company, but will continue as a regular full time employee of the Company,
with your normal salary and all attendant employee benefits and obligations of a
continuing employee. Your status as a regular full time associate will continue
until October 6, 2006, subject to your compliance with all standard Symbol
policies and procedures. During this period , you will handle special projects
as assigned and directed by Symbol’s Chief Executive Officer.

Beginning on October 7, 2006, and continuing through the Termination Date (the
“on-call period”), you will be paid a salary at the rate of $30,000 per month
(pro rated for partial months of service), payable in installments coincident
with the Company’s normal payroll cycles, less applicable taxes and all other
deductions as may be required by law or which have been previously authorized. 
During this period, you will be considered an “on call” employee, and you agree
to make yourself available for telephone and in person consultations with
Company officials as required, although you will not be reporting to the
Company’s offices except as directed.  You agree to diligently perform all of
your duties and responsibilities and to continue to serve the Company in a fully
professional and competent manner as required.

During the on-call period, you will not be eligible to participate in any of the
Company’s employee benefit plans, except that your coverage in the Company’s
group health insurance plan (medical, dental and vision only) will continue at
normal contribution rates for yourself and your eligible dependents.  In
addition, during the on-call period, any 2006 deferral election you have made
under the Company’s deferred compensation plan will remain in effect through the
Termination Date, or December 31, 2006, whichever date is earlier.

During the on-call period, you will not accrue any vacation, will not be
eligible to participate in the Company’s 401k plan (and thus not be eligible for
any matching contributions, except matching contributions for calendar year 2006
up until October 6th will be paid), will not be covered by the Company’s life
insurance and disability benefit plans, and you will not be eligible to
participate in the Company’s bonus plan or receive any Company contributions
under any deferred compensation program. However, your unvested stock options
will continue to vest during the on-call period and you will be eligible to
exercise your vested options through and including your Termination Date, or
ninety (90) days thereafter, depending on from which Plan your options were
issued. (Please review your Plan documents carefully by accessing your account
at www.fidelity.com.)

Provided you execute and return this Agreement to the Company on or before the
close of business on November 28, 2006, the Company will provide you with the
following payments and benefits:



  A.   If your Termination Date is the day of the Closing of the Acquisition,
the following payments and benefits will apply, as more fully described in the
Company’s Senior Executive Change in Control Policy (the “Policy”):



  •   One and one-half (1.5) times your annual base salary and target bonus
(each determined at the rate in effect on October 6, 2006), payable in a lump
sum payable within thirty (30) days of your Termination Date, as described in
Section 4(a) of the Policy.



  •   Payment of the earned 2006 EIP bonus, prorated for actual period of
employment, if employment terminates prior to December 31, 2006. Payment to be
made at the same time that bonuses are disbursed to similarly situated active
executives.



  •   Continuation of your group health benefits under COBRA for eighteen
(18) months, commencing on the Termination Date.



  •   Vesting of any time-based equity awards which may be unvested on the
Termination Date (i.e., Restricted Stock and Stock Options).



  •   Vesting of any unvested LTIP Restricted Stock.

OR



  B.   In the event the acquisition of Symbol by Motorola is not completed and
your Termination Date is March 31, 2007 or earlier:



  •   Twelve (12) months’ severance based on your current base salary, payable
in installments coincident with the Company’s normal payroll cycles, commencing
in the first pay period following your Termination Date.



  •   Payment of the earned 2006 EIP bonus, prorated for actual period of
employment, if employment terminates prior to December 31, 2006. Payment to be
made at the same time that bonuses are disbursed to similarly situated active
executives.



  •   Full vesting of your unvested LTIP Restricted Stock.



  •   Provided you elect to continue your group health insurance, the Company
will provide COBRA payments for yourself and your eligible dependents for up to
twelve (12) months following your Termination Date.

The payments and benefits described above will not apply in the event of your
termination due to “Cause” (as defined in the Policy).

After the Termination Date, you will be entitled to receive distribution of your
vested benefits under the Company’s 401(k) and the Deferred Compensation Plans
in accordance with the terms of the applicable Plan documents, except that
Deferred Compensation Plan benefits may not be paid prior to six (6) months
after the Termination Date to the extent required by Section 409A of the
Internal Revenue Code. In addition, it is possible that other payments described
above may also be “deferred compensation” for purposes of Code Section 409A.
Notwithstanding any provision of this Agreement to the contrary, any payments
constituting deferred compensation required to be made upon or in respect of
your termination of employment may not be made prior to six (6) months after
your termination of employment, to the extent necessary to comply with Code
Section 409A(2)(B)(i). The Company will identify in writing payments it
reasonably determines are subject to such a delay and will promptly pay any such
amounts, without interest, at the conclusion of the applicable six month period
(or, if later, when the payments are otherwise scheduled to be paid under the
terms of the Agreement).

All payments and benefits you receive pursuant to this Agreement shall be less
applicable taxes and other deductions as required by law.

In exchange for the Company providing you with the aforementioned  payments, and
the other benefits set forth above, which you acknowledge represents good,
valuable and sufficient consideration to support your execution of this
Agreement,  you hereby waive all claims against the Company and unconditionally
and irrevocably release and discharge the Company from liability for any claims
or damages that you have or may have against it, its current and former
directors, officers, employees, agents and assigns up to the moment that this
Agreement becomes fully executed, regardless of whether those claims are known
or unknown including, but not limited to, any claims for wages, severance
(except as specifically provided for herein), relocation payments, bonuses or
benefits or any other payments or benefits from any other agreements or plans
under which you were covered or in which you participated (except as
specifically provided for herein), or any other claims whatsoever arising during
or, in whole or in part, out of your employment relationship with the Company,
or violations of any federal, state or local fair employment statute, executive
order, ordinance, law or regulation, including Title VII of the Civil Rights
Act, the Rehabilitation Act of 1973, the Americans With Disabilities Act, the
Age Discrimination in Employment Act, as amended by the Older Workers’ Benefit
Protection Act,  the New York State Human Rights Law, or any other potentially
applicable employment or labor law, or any other rule of law or common law
including, but not limited to those concerning possible torts, express or
implied contract,  the implied covenant of good faith and fair dealing, public
policy, or other obligations. Other than with respect to any rights to which you
may be entitled under the federal Age Discrimination in Employment Act, you also
agree not to initiate any administrative or legal action against the Company to
assert such claims. Moreover, to the extent any such action is brought by you or
on your behalf by any third party, you agree to waive all claims to monetary
relief, including attorneys’ fees and costs. You understand that the fact of
this Agreement, and/or the agreement to pay or the payment of the consideration
described herein does not constitute an admission by the Company that it has
violated any such law or legal obligation. This Agreement shall not affect any
entitlements you may have to Indemnification pursuant to the By-Laws of the
Company, under any liability policy that may be maintained by the Company, and
the laws of the State of Delaware. Nothing contained in the Agreement shall
preclude you from enforcing the terms of this Agreement, should that ever be
necessary.  Any such action to enforce the terms of this Agreement shall not be
subject to the provisions of this paragraph.

You agree that you will not disclose, or cause to be disclosed in any way, any
confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, the facts
and circumstances underlying this Agreement or the fact that such Agreement
exists, except to your attorneys, accountants, and immediate family, and as
otherwise required by law. This provision should not be construed as preventing
you from discussing your employment with Symbol with any prospective employer.
Further, you agree to continue to abide by the terms of the Company’s
Non-Disclosure Agreement, which you signed while an associate of the Company.
You also agree not to make any disparaging or derogatory remarks about the
Company, or its products or services. In response to outside inquiries, the
Company will respond in accordance with its normal policy and will confirm only
your dates of employment and positions held.

You agree that during the twelve (12) month period following your Termination
Date, you will not: (i) engage in, manage, operate, control or supervise or
participate in the management, operation, control or supervision of, any
business or entity, which is a Competitive Business of the Company or of any
other entity which may acquire the Company or with whom the Company may become
affiliated following the execution of this Agreement (“Acquiring Entity”); or
(ii) have any ownership or financial interest, directly or indirectly, in any
Competitive Business,  all including, without limitation, as an individual,
partner, shareholder (other than as a shareholder of a publicly-owned
corporation), officer, director, employee, principal, agent or consultant.  For
purposes of this Agreement, Competitive Business includes any entity, including
any subsidiaries, parent entities or affiliate thereof, that, as of the
Termination Date, competes with any businesses of the Company or any Acquiring
Entity. Notwithstanding the foregoing, at any time during the Non-Compete
Period, you may request in writing to the Board ( or to the Head of the
Enterprise Mobility Business or any other member of  the Senior Leadership Team
of the Acquiring Entity, if such request is made subsequent to any acquisition
of the Company),  for consent  to your direct or indirect engagement in,
ownership of equity interest in, or management or operation of (whether as a
director, officer, employee, agent, representative, security holder, consultant
or otherwise) any Competitive Business, which request shall be considered  in
good faith based upon the reasonable determination of the potential impact of
your involvement in such Competitive Business of the Company or of any Acquiring
Entity and its stockholders. Additionally, you agree that during the twelve
(12) month  period following your Termination Date, you will not, directly or
indirectly, call on any customer of the Company or of any Acquiring Entity for
the purpose of soliciting and/or providing to such customer any products or
services similar to those sold or provided by the Company or of any Acquiring
Entity, nor will you in any way, directly or indirectly, induce any customer of
the Company or of any Acquiring Entity to cease doing business with the Company 
or any Acquiring Entity.  Further you agree that during the twelve (12) month
period following your termination, you will not, either directly nor indirectly,
solicit, encourage, or induce any of the Company’s or any Acquiring Entity’s
other associates or consultants of the Company or any Acquiring Entity to leave
the Company’s or any Acquiring Entity’s employ, to work for you or any
Competitive Business of the Company, or any Acquiring Entity.

You further agree that you will reasonably cooperate fully with the Company at
mutually convenient times in connection with any existing or future internal or
external investigations which the Company is currently conducting, conducts in
the future, or in which it is currently or may become involved, and in any
existing or future litigation involving the Company, whether administrative,
civil, or criminal in nature, in which and to the extent the Company deems your
cooperation necessary. Symbol will endeavor to provide you with as much advance
notice as reasonably practicable of the need for such cooperation and will limit
the time that may be required in this regard to reasonable periods. In addition,
during any such period when cooperation is necessary, Symbol will reimburse you
for reasonable out-of-pocket expenses you incur to comply with this Section,
i.e., transportation expenses, hotels, meals. Any entitlement that you may have
to legal representation in connection with such cooperation shall be governed by
the terms of the Company’s By-Laws, liability policies maintained by the
Company, and the laws of the State of Delaware.

You acknowledge that you have had twenty-one (21) days to consider the
substantive terms of this Agreement. You also acknowledge that you were advised
by Symbol to discuss the terms of this Agreement with your attorneys prior to
signing this Agreement. You further acknowledge that you are entering into this
Agreement, freely, knowingly, and voluntarily, with a full understanding of its
terms and that you will have 7 days to revoke this Agreement after executing the
same by notifying the undersigned in writing during this seven-day period.

You acknowledge that you are responsible for the payment of all taxes in
connection with the payments and benefits you will be receiving pursuant to this
Agreement, and that you are not relying on Symbol for any tax advice in
connection with the terms of this Agreement or your execution of the same.

Except as set forth herein, this constitutes the entire agreement between us
regarding the subject matter hereof. This Agreement may not be changed or
altered, except by a writing signed by you and the Company. This Agreement is
entered into in the State of New York and the laws of the State of New York will
apply to any dispute concerning it, without regard to its conflicts of laws
provisions.  If any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Agreement.

Sincerely,

/s/ Lise Poulos
Lise Poulos
Sr. Vice President, Human Resources


Symbol Technologies, Inc.

AGREED AND ACCEPTED:

By: /s/ Todd Abbott Date: November 27, 2006
Todd Abbott

